 RITTLING CORPORATION355The Rittling Corporation and Local 335, InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC. Case 3-CA-5016April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn December 29, 1972, Administrative Law JudgeAlmira Stevenson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled limitedexceptionsand a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, The Rittling Corpora-tion, Buffalo,New York,its officers,agents,succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.8(a)(5) and (1) of the National Labor Relations Act, asamended,by refusing to abide by its collective-bargainingagreement with the Charging Party at the Respondent's newplant located at Gowanda, New York; by unilaterallychanging the terms and conditions of employment at thatplant;and by refusing to recognize the Charging Party asthe representative of the employees at the Gowanda plant.For the reasons set forth below,I find that the Respon-dent violated Section 8(a)(5) and(1) of the Act.Uponthe entire record,' including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Respondent,Imake the following:FINDINGSOF FACT 2ANDCONCLUSIONS OF LAW1. JURISDICTIONThe Respondent, a New York corporation, at all timesmaterial herein has maintained its principal office,place ofbusiness,and manufacturing facilities at 252 AmherstStreet, Buffalo, New York, and, since about the middle ofSeptember 1972, has operated and maintained a manufac-turing plant on Commercial Street in Gowanda,New York.The Respondent is engaged at said plants in the manufac-ture,sale, and distribution of baseboard heating, radiators,and related products.During the past year, the Respondent purchased pipesand other metal products and other goods and materialsvalued in excess of $50,000,of which goods and materialsvalued in excess of $50,000 were transported to the afore-said plants directly from States other than New York. TheRespondent admits,and I conclude,that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.It.LABOR ORGANIZATIONiThe General Counsel excepted to the failure of the Administrative LawJudge to specifically require in her recommended Order that the currentcollective-bargaining agreement between the Respondent and the ChargingParty be retroactively applied to the employees in the Respondent'sGowan-da plant.Since such a requirement is already included in the section of herdecision entitled "Remedy" and that section is incorporated by reference intothe recommended Order and notice,which we have adopted,we find noment in the General Counsel's exception.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heardat Buffalo,New York, on November2, 1972. The charge was filed by the Union August 23, 1972,and servedon the RespondentAugust 24, 1972. The com-plaintwas issuedSeptember 26, 1972,and amended at thehearing.The issueiswhetherthe Respondentviolated SectionThe Charging Party,herein referredto as the Union, is alabor organizationwithin themeaningof Section 2(5) of theAct.111.THE UNFAIR LABOR PRACTICESThe Respondent has been in business in and around Buf-falo, New York, since at least 1947. As indicated, it manu-facturesheatingand ventilating equipment such asbaseboard heaters and radiators.Charles P. Rittling is thepresident; Robert M. Hodgson is a factorymanager.In 1950, the Respondent moved its manufacturing planttoHamburg, New York. In April 1962, the Union wascertified by the Board as the exclusive representative of theRespondent's production and maintenance employees. ThetThe General Counsel'smotion for correction of errors in the officialreport of proceedings is granted,in the absence of objection.Although thestenographic transcript contains additional errors not included in the motion,Ido not deem it necessary to correct them as the true meaning is obvious.2Except as indicated,the facts are undisputed203 NLRB No. 59 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties executed their first collective-bargaining agreementon June 20,1962, and have been parties to successive agree-ments since that time.Their most recent contract was execu-ted July 7, 1970, effective for a term of 3 years. All of thecontracts have contained union-shop and checkoff provi-sions.All have also contained the following provisions:3Art. XIV, Sec. 15.4 In the event the Company shouldmove its plant or establish plants in other geographicalareas,senior employees shall have preference over allother job applicants for any vacant positions.Art.XXX.Functions of Management.Sec. I .. .The Company shall be the exclusive judge of all mat-ters pertaining to . . . the location of plants ... .At the request of the Union,the unit was described in thefirst collective-bargaining agreement, covering 1962-64, asfollows:Art. I, Sec. 2. The term "employee" as used in thisAgreement refers to and includes all production andmaintenance employees of the Company at its factoryat 357 Pleasant Avenue in the Village of Hamburg, ErieCounty, New York,excluding office clerical employeesand all guards,professional employees and supervisorsas defined in the Act.InMarch 1963, union officials learned that Rittling wasattempting to acquire land adjacent to its Hamburg plantfor purposes of expansion. Although the Union and theemployees attempted to aid the Company in this endeavor,by the fall of 1963 it became apparent that adjacent landcould not be acquired. The theninternational representativeof the Union,Harry Shaw,therefore asked Charles Rittlingabout the Company's future plans. Rittling assured Shawthat he would not abandon this area,where his roots were.He said he was looking at possible sites in Buffalo and thatthe Company would locate somewhere in Erie County.Shaw suggested that the contract be modified by changingthe recognition clause accordingly in order to give securityto the employees.Rittling agreed,and the parties executedan October 21, 1963, "letter" modifying the 1962-64 con-tract as follows:Art. 1. Sec. 2. The term "employee" as used in thisAgreement refers to and includes all Production andMaintenance employees of the company at its factoryinErie County, New York, excluding office clericalemployees,and all guards,professional employees andsupervisors as defined in the Act.Thereafter, the Respondent leased a plant at 252 AmherstStreet, Ene County, Buffalo, New York, and, in early 1964,began operations there,manufacturing the same productswith the same machines and practically the same methods.The plant was located 6 to 8 miles from the Niagara Countyline.Meanwhile,William Gaden succeeded Harry Shaw asinternational representativeof the Union,and negotiationsiAll collective-bargaining agreements between the parties also contained,in art. XI, sec.1(d), a provisionthat the arbitrator had no authority to addto, subtract from, or modify any provisionof the agreement.Contrary to theRespondent,Ido not considerthatprovision relevant to the issue in this caseIt is a common practice to restrict arbitrators'authorityin such a manner.4Sec 15 of artXIV wasrenumbered as sec 17 in the 1964 and subsequentcontractsbegan for a new collective-bargaining agreement.The initialsessions were held at the Hamburg location,and the finalsessions at the Amherst Street location. In response to theUnion's proposal that art. I be conformed with the October21, 1963,letter of agreement,the recognition clause of the1964-66 contract, executed June 19, 1964, provided as fol-lows:Art. 1. Sec.2.The term"employee"as used in thisagreement refers to and includes all production andmaintenanceemployees of the Company in the Countyof Erie, State ofNew York,excluding office clericalemployees and all guards,professional employees andsupervisors as definedin the Act.A 3-year1966-69 agreement contained the same recogni-tion provision as the prior contract.The next,and current,collective-bargaining agreementwas negotiated for the Union by International Representa-tive Russell Freund.As indicated,it is effective for 3 yearsfrom the date of execution, July 7, 1970. Art.I, sec.2, is thesame as the similarly numbered clause in the 1964 and 1966agreements.On May 15, 1972,a committee of Local 335 officials metwith Charles Rittling and discussed rumors that the plantwould be moved again.Rittling told them he had no definitenews for them,but when the time arrived he would informthe employees of the move to be made. On May 29,Rittlingmet with International Representative Freund.Rittling toldFreund that he anticipated moving the plant,and was con-sidering several possible locations in Buffalo and Cheekto-waga, as well as Gowanda.He said that Gowanda hadstrong economic advantages for the Company, but therewere insurance problems to be solved. Rittling said hewould let Freund know when a decision was made.Rittlingstated that he did not wish to hurt any of his old employees,and would give themall an opportunityto move to the newlocation.Freund said that the collective-bargaining agree-mentwould be applicable if the plant moved to Gowanda,but Rittling disagreed;both said they would consult counselon this point.On June 1,1972, at a time when 14 or 15 production andmaintenance employees were employed at the AmherstStreet plant,Rittling decided definitely to relocate the plant,for economic reasons,at 170 Commercial Street,Gowanda,Cattaraugus County, New York, just across the Erie Countyline.He personally asked each employee if he or she wantedto work at Gowanda; all but one answered yes.5On June 2, Rittling informed Freund of these develop-ments. In response to Freund's inquiry dated June 9, theRespondent's counsel advisedhim, by letterdated June 19,that the collective-bargaining agreement would not be ap-plicable to the Gowanda location because the contract waslimited by its own terms to ErieCounty.Rittling discussedthe matter with Freund on August 23 and again, apparently,SBased on thecredited and undisputed testimony of Charles Riffling Adocument dated June1, 1972, which Local 335 President RichardBall testi-fied hecirculated among theemployees, appears toindicate thatone employ-ee was not given anopportunity to move However,Ball did nottestify tothat effect,and International RepresentativeFreund testifiedBall told himthat Charles Riffling had personally asked each employee ifhe wished to gotoGowandaand all butone answered yes RITTLING CORPORATIONon September 22. Freund insisted that the contract wouldbe applicable to the new location, and Rittlinginsisted itwould not because Gowanda was outside Erie County. Rit-tling told Freund that new employees would be hired at alower rate at Gowanda; he failed to respond to Freund'soffer tonegotiatesuch rates. Rittling was also unresponsiveto Freund's protest that the pension plan, which had beenincluded, for the first time, in the current collective-bargain-ing agreement, was contingent on the employees' beingmembers and being covered by the contract without whichthere would be no plan.6 In a letter to Freund dated October3,1972, the Respondent's counsel reiterated its dis-agreementwith Freund's position that the "contract appliedoutside of Ene County," and asserted:We therefore suggest that you reconsider your position,and if you then concede that said contract doesnotapply to the Gowanda location, Rittling will, if legallypermitted, bargain with you with respect to rates ofpay, hours of employment and other terms and condi-tions of employment at Gowanda. [Emphasis in origi-nal.]On July 27, 1972, truckdriver Charles Stroaner, the firstnew employee hired for work at the Gowanda plant and amember of the Union, filed a grievance alleging violation ofthe union-security and checkoff provisions of the contractand failure to pay him the contract wage. The Respondentdenied the grievance on the ground that Stroaner "domi-cilesin Gowanda" and the contract was not applicable. TheUnion's request for a third-step meetinghas not been grant-ed. Freund testified, without dispute, that the Respondentis delinquentin itspayments into the pension fund, as re-quired by the contract.The Respondent will manufacture the same productswith the same machines and by the same methods at theGowanda plant as it did at the Amherst Street plant. Thefirst employee was transferred from Amherst Street to Gow-anda in late August or early September. At the time of thehearing in this proceeding, the move was not yet completebecause there was no steam for the degreaser at Gowanda,without which finishing cannot be done, and no heat forbaking and painting. Charles Rittling hoped, however, tocomplete the move within 2 or 3 weeks. Hodgson, who hadbeen factory manager at Amherst Street, was in charge atGowanda. Nine productionand maintenanceemployeeshad been transferred from Amherst' Street to Gowanda,where they were engaged in shearing, punching, forming,and assembling fin radiators and electric baseboardpanels.'Five production and maintenance employees werestillatAmherst Street (apparently including the one who does notwish to transfer) They were engaged infinishing,degreas-ing, painting,spot welding, and packing and shipping allproducts except fin tubes which werebeingpacked and6 1 do not credit Freund's testimony that Railing told him, in one or moreof these conversations, that there would be nounion atGowanda or that hewas moving the plant there so he could pay lower wages and hire newemployees at lower rates Nor do I credit Ball's testimony that Rittling toldhim he would like to have a clean break with the Union This testimony didnot have the ring of truth, and struck me as an afterthought. The complaintdoes not allege, and the credible evidence does not show, that the move wasunlawfully motivated357shipped at Gowanda. In addition to the ninetransferees,there wereseven newhires at the Gowanda plant consistingof two laborers, a truckdriver, and fourmaintenance menengaged solely in getting the new plant ready. Charles Rit-thng testified that the maintenance men might be employedafter the move was completed, if there was something forthem to do and if they wanted to work.The current collective-bargaining agreement with theUnion is being applied to the employees still working atAmherst Street, but is not being applied to the productionand maintenance employees at the Gowanda plant.? Forexample, although the contract wage for truckdrivers is$3.77 an hour, the hourly wage of the newly hired truckdri-ver at Gowanda is $3 an hour.The parties stipulated that the distance between the Am-herst Street plant and the Gowanda plant is 43 miles. PearlSmith, a production employee who has been transferred,testified that it is 25 miles from her home to the AmherstStreet plant, and 15milesfrom her home to the Gowandaplant.Analysis and ConclusionsThe General Counsel contends that the words "County ofErie" in the recognition clause of the current agreement, aswell as the words "Erie County" in prioragreements, aremerely descriptive, not words of geographical limitation, ofthe unit covered. The Respondent contends that the lan-guage was intended to be, and is, a geographical limitation.Ifind that the Respondent's operation at Gowanda is acontinuation of its Amherst Street operation based on thefollowing considerations:1.The same products are manufactured with the sameequipment, the same methods, and under the samesupervi-sion. It will also employ substantially the same employees.Nine of the Amherst Street employees have already beentransferred to Gowanda, and of the remainingfive at leastfour will follow, probably within 2 or 3 weeks of the dateof the hearing in this proceeding. Most, if not all, of theseven newhires at Gowanda are engaged only in getting theplant ready, and no decision to keep them on the payrollafter that has been made.2.The relocated plant is in the same general vicinity asthe old plant. The Amherst Street plant was located some-what north of the city of Buffalo, and Gowanda is south ofBuffalo by several moremiles.There is no indication thatany of the relocated employees will find it necessary tomove their homes in order to work at Gowanda. Indeed, forat least one employee, the Gowanda plantisnearer herhome than the Amherst Street plant is.3.The Union has represented the Respondent's produc-tionand maintenance employees under four successive col-lective-bargaining agreements for over 9 years, and its7Although Chief Steward Polus testified that FactoryManager Hodgsontold him, probablysometime in June, that anybody going to Gowanda wouldhave to take a cut in pay, he conceded that his own pay was notcut whenhe transferredMoreover, it appears that all transferred employees whoseclassifications are listed in thecurrent collective-bargaining agreement arebeing paid asmuch or morethan the contractrate In these circumstances,Ido not believe that Hodgson madethe statementattributed to him 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrent contract does not expire until June 6, 1973. TheRespondent does not contend that the Union does not rep-resent a majority of the employees at Gowanda. Indeed, itoffered,in its letterof October 3, 1972,to recognize andbargain with the Union as the representative of the employ-ees there. Moreover, in view of the union-shop clause in allthe contracts, it is clear that all the production and mainte-nance employees who transferred to Gowanda, and whoconstitute a majority there, are members of the Union.In this context, I find without merit the Respondent'scontention that the language of the contract construed as awhole and the parties' performance thereunder establishthat the contract is not applicable at Gowanda. Thus, I findno substance to the Respondent's contention that the phras-es "County of Erie" and "Erie County" would not be in thecontracts unless they were geographic limitations.Place de-signations frequently are used in unit descriptions in Boardcertifications and collective-bargaining agreements as anadditional factor clarifying the employees covered. Nocases have been cited, and none have been found, in whichthe Board has indicated that such ordinary placedesigna-tions operateper seas geographical limitations which enablean employer to dissolve its contract obligations merely bymoving its plant to an address different from the one in thecertified or contract unit description.Nor can Iagreewith the Respondent that art. XIV, sec.17, of the current contract would be meaningless if thecontract follows the plant, and that the only sensible inter-pretation of this provision and article XXX, read together,is that the Union knew that the contract was geographicallylimited, and knew that if the Company exercised its right tomove the plant outside of the county, the only right retainedby the Union was that conceded in art. XIV, sec. 17. With-out indulging in speculation regarding the possible mean-ings of sec. 17, I note that it appears to be applicable notonly to a plant relocation such as the one involved in thiscase but also to a relocation under circumstances where thecontract would not follow. Moreover, in my opinion, con-comitant contract provisions giving an employer the right todetermine plant location and giving employees preferenceto job vacancies at new plants do not preclude mutual intentto have the contract follow the operations in circumstancessuch as those present here.As for the conduct of the parties under these contracts,I find that the evidence regarding the 1963 negotiations ofthe change in the recognition clause justifies the inferencethat the designation "Erie County" was proposed by theUnion, and agreed to by the Respondent, only because theprecise future address of the plant was not known at thetime.If it had been known,it seems highly probable that theparties would have substituted the Amherst Street address,instead of the Erie County designation, for the street ad-dress in Hamburg previously in the unit description. Theevidence does not, in my opinion, justify the inference thatthe parties by entering into the October 21, 1963, letter ofagreement thereby acknowledged that the contract as writ-ten was applicable only aslong as theplant remained at 357Pleasant Avenue in the village of Hamburg.Upon the entire record, therefore, I find that the currentcollective-bargainingagreement is applicable to theRespondent's operations in Gowanda, and that it covers theproduction and maintenance employees at that location. Iconclude that the Respondent refused to bargain with theUnion as the exclusive representative of the employees inthe appropriateunitby unilaterallychanging the wage andpension plan provisions, and otherwise refusing to apply theterms of the collective-bargaining agreement at Gowanda,New York, in violation of Section 8(a)(5) and (1) of theAct.8REMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.I recommend that the Respondent continue to recognizethe Union as the bargaining representative of the employeesin the appropriate unit, including those at the Gowanda,New York,plant;and apply retroactively,and maintain ineffect, the collective-bargaining agreement with the Unionwhich was in force at the Amherst Street plant, unless theparties mutually agree to do otherwise. Nothing in my rec-ommendation is to be taken as permitting the Respondentto deprive employees of any benefits they may have re-ceived as a result of its refusal to apply the contract termsto the employees at Gowanda.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERSThe Respondent, The Rittling Corporation, Buffalo, NewYork,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, with Local 335, InternationalUnion of Electrical, Radio and Machine Workers, AFL-8 SeeGoodyear Tire & Rubber Company,195 N LRB 767;Frasier & JohnstonCompany,189 NLRB 142. Accord,N L R B v. Storack Corporation,357 F 2d893 (C.A. 7, 1966),N L R.B v. RoyalOakTool & Machine Company, et a!,320 F.2d 77 (C.A. 6, 1963),Oddie et a! v. RossGear and Tool Company, Inc,305 F.2d 143 (C.A. 6, 1962), andLocal 1251InternationalUnion of UnitedAutomobile,Aircraft and AgriculturalImplementWorkers of America, UA Wv.RobertshawControlsCo., 405 F 2d 29 (C.A. 2, 1968), relied on by theRespondent, are inapposite In those cases, breach of contract suits weredismissed based on the courts' conclusion that the contracts which on theirface covered employees "within thecitylimits of Detroit,"and "in itsWaterbury [Connecticut] Plants," respectively,were not applicable at newplant locations where,unlike here,operations were moved as far as fromMichigan and Connecticut to Tennessee,and theconduct ofthe partiesrevealed thatthey hadin the past recognizedthat their contracts applied onlyat the original locations.9In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec 102.48of the Rules and Regulationsbe adopted by the Boardand become itsfindings,conclusions, and Order, and allobjectionsthereto shall be deemedwaived for all purposes. RITTLING CORPORATIONCIO-CLC, as the exclusive representative of its employeesin the following appropriate unit:All production and maintenance employees of theCompany in the County of Erie, including employeesat Gowanda, State of New York, excluding office clen-cal employees and all guards, professional employees,and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Continue to recognize and, upon request, bargain col-lectively with Local 335, International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC, as the ex-clusive bargaining representative of the employees in theappropriate unit, including those at the Gowanda, NewYork, plant, pursuant to the collective-bargaining agree-ment between the parties which was in force and effect atitsAmherst Street plant at the time of the relocation toGowanda, in the manner described in the section hereofentitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of any backpay and pension payments whichmay be due under the terms of this Order.(c)Post at its plant in Gowanda, New York, and, if stillin operation, at its plant on Amherst Street, copies of theattached notice marked "Appendix." 10 Copies of the noticeon forms provided by the Regional Director for Region 3,after being duly signed by an authorized representative ofthe Respondent, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government359WE WILL NOT refuse to bargain collectively with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, with Local335, International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, as the exclusive rep-resentativeofour employees in the followingappropriate unit:All production and maintenance employees of theCompany in the County of Erie, including Gowan-da, New York, excluding office clerical employeesand guards, professional employees and supervisorsas defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in the National Labor Rela-tions Act, as amended.WE WILL continue to recognize and, upon request,bargain collectivelywithLocal 335, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, as the exclusive bargaining represent-ative of our employees in the appropriate unit, includ-ing those at the Gowanda, New York, plant, pursuantto our collective-bargaining agreement with the Unionwhich was in force and effect at our Amherst Streetplant at the time of the relocation to Gowanda.THE Rn-FLING CORPORATION(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Ninth Floor, Federal Building, 111West Huron Street, Buffalo, New York 14202, Telephone716-842-3106.